Citation Nr: 1500105	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This decision denied service connection for eight issues.  The Veteran appealed the denial of five of these issues.  Three of these issues - carpal tunnel syndrome, hemorrhoids, and tinnitus - were subsequently granted service connection in rating decisions of August 2012, November 2012, and September 2013, respectively.  These were full grants of the benefits sought, so these issues are no longer on appeal.  Additionally, the Veteran withdrew his claim for service connection for plantar fasciitis in October 2013.  Therefore, of the five issues the Veteran appealed, only one remains on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in May 2014.

The appeal is reopened on the basis of new and material evidence.  It is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed within one year of a September 2010 denial of a claim of service connection for a low back disorder but did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for a low back disorder.



CONCLUSIONS OF LAW

1. The September 2010 rating decision denying the claim for service connection for a low back disorder is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence since the September 2010 decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Board is reopening and remanding the claim of service connection for a low back disorder on the basis of new and material evidence.  Therefore, VCAA notice compliance requires no further discussion.

Reopening of the Claim on the Basis of New and Material Evidence

The claim for service connection for a low back disorder was previously denied, and the prior decision was not timely appealed. The Board has the jurisdictional responsibility to determine whether there is new and material evidence, irrespective of what the RO determined. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant. Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

If, however, new and material evidence has been submitted since the prior final denial of this claim, then it must be reopened and the former disposition reconsidered. 38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material." See 38 U.S.C.A. 
§ 5108. According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000). This second step becomes applicable only when the preceding step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when determining whether the evidence is new and material. It also does not apply when determining the credibility and weight of the evidence as it relates to the merits of the claim. Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits. See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

The last final denial of this claim was in September 2010, and VA must determine whether new and material evidence has been submitted since that time to reopen this claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim).

The September 2010 rating decision denied the claim because there was "insufficient objective medical evidence showing a connection between the present back condition and the in-service low back pain."  At the time of the denial, the record consisted of the Veteran's service treatment records, private treatment records, and a July 2010 VA compensation examination report.
 
Subsequent to the September 2010 rating decision, the Veteran submitted a private nexus statement and testified before the undersigned.  In light of this evidence, the Board finds new and material evidence has been submitted since the September 2010 denial of this claim. The evidence is new since it was not considered during the previous adjudication of the claim, and it is material to the disposition of the claim. 

Accordingly, new and material evidence has been submitted to reopen this previously denied and unappealed claim. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of this claim.


ORDER

The petition to reopen the claims of entitlement to service connection for service connection for a low back disorder is granted.  To this extent, the appeal is allowed.


REMAND

The Board is reopening the claim of entitlement to service connection for a low back disorder because the Veteran has submitted new and material evidence.  The Board is remanding these claims to obtain outstanding evidence and for a new VA examination. 

VA examined the Veteran in July 2010.  The examiner opined that the Veteran's low back disorder was less likely than not caused by service, but the basis for the opinion is flawed.  The examiner did not find a nexus because the Veteran's file did not include medical records of post-service treatment for his back disorder.  However, symptoms, not treatment, are the essence of the continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b), which is an alternative means of establishing chronicity (i.e., permanency) of disease or injury in service to in turn show the required linkage or nexus between current disability and that shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Therefore, VA will also afford a new examination to determine the nature and etiology of the Veteran's low back disorder.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all treatment records from the Ireland Army Community Hospital, dated since May 2010.

The Veteran testified that he lived in Germany from 1988 to 1993.  His treatment records from this period are in the claims files and do not need to be obtained.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner's attention is called to the following evidence:

(i) The Veteran was treated for a back injury and back pain in 1975 and 1987.  See service treatment records and July 2010 VA examination.
 
(ii) The Veteran testified that he injured his back through 20 years of repetitive work as a food-service worker.  He had to constantly "lift heavy boxes" of supplies, including repeatedly "jumping in and out of" supply trucks.  See hearing transcript.

(iii) Dr. John VanArsdall's positive nexus opinion in December 2010.  

e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

Was the Veteran's low back disorder incurred in or is it etiologically related to his period of service?  

	If yes, why?  

If no, why is his current low back disorder not related to the documented in-service incidents and repetitive use described above?

3. Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


